Citation Nr: 1335562	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for mantle cell lymphoma of the left tonsil.

2.  Entitlement to service connection for irritable bowel syndrome, claimed as diarrhea, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which, in pertinent part, denied reopening the claims for service connection for mantle cell lymphoma of the left tonsil and diarrhea.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In a May 2012 decision, the Board, in pertinent part, reopened the claims of service connection for mantle cell lymphoma of the left tonsil and diarrhea, and remanded the reopened claims for additional development.

The diarrhea issue has been characterized as indicated on the title page to comport with the evidence of record.

The issue of entitlement to service connection for mantle cell lymphoma of the left tonsil is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran has been diagnosed as having irritable bowel syndrome and the medical evidence shows that the condition is compensably disabling. 


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the issue decided, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317(a) (1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness. 

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran reported diarrhea at separation from service in June 1991.

On a private treatment record dated in June 2003 the Veteran reported diarrhea lasting several hours about every 10 days.  Symptoms of recurrent diarrhea were reported on VA examination in May 2004 and on VA treatment record in September 2004.

On VA examination in June 2012 the examiner stated that:

Previous labwork reviewed and I could find no medical explanation for his chronic diarrhea...a recent colonoscopy was negative for significant finding that would explain his chronic diarrhea.  This Veteran's diarrhea represents a medically unexplained symptom without a specific diagnosis....This Veteran most likely suffers from IBS according to his symptoms.  IBS is a recognized diagnosis related to the Iraq War and related exposures.

The record contains a diagnosis of IBS.  Presumptive service connection is available for irritable bowel syndrome as a medically unexplained chronic multi symptom illness.  Because the evidence shows that the condition is compensably disabling under Diagnostic Code 7346, service connection is warranted. 


ORDER

Service connection for irritable bowel syndrome is granted.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).    Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran contends that his mantle cell lymphoma of the left tonsil is the result of exposure to excess dust, oil smoke, and chemical warfare agents while serving in the Southwest Asia Theater of operations.

On an April 1991 in-service questionnaire, the Veteran noted that he had been exposed to excess dust and oil smoke while serving in the Southwest Asia region.  On a June 1991 in-service questionnaire, the Veteran indicated that while he was deployed to the Southwest Asia region, he experienced swollen glands.

In July 1997, December 2000, and September 2005 letters, the Department of Defense informed the Veteran that his unit might have been exposed to chemical warfare agents while stationed in Khamisiyah, Iraq between March 10 and March 13, 1991.

Post-service private treatment records document that the Veteran was diagnosed with mantle cell lymphoma of the left tonsil in June 2002, after initially having symptoms of sinus drainage, hoarseness, and cough in March 2002.  He was treated with chemotherapy and autologous stem cell transplant, with no evidence of recurrence.

In April 2004, the Veteran's private physician indicated that the Veteran's mantle cell lymphoma was "possibly related to" an injury, disease, or event occurring during the Veteran's military service.  This opinion was not accompanied by any supporting rationale.

Pursuant to the Board's May 2012 remand instructions, a VA examination was conducted in June 2012.  Although the VA examination was conducted, the associated medical opinion did not substantially comply with the May 2012 remand instructions:  The May 2012 VA examination report failed to address the significance of the Veteran's inservice history of swollen glands.  As this was specifically included in the remand instructions, such failure renders the opinion inadequate.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA lymphatic disorders examination.  The claim file must be reviewed in conjunction with the examination.

The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mantle cell lymphoma of the left tonsil was related to any incident of his military service, including exposure to excess dust, oil smoke, and chemical warfare agents.

The examiner must also opine as whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mantle cell lymphoma of the left tonsil was related to his June 1991 in-service report of swollen glands.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


